Title: From John Adams to John Quincy Adams, 2 July 1813
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy July 2 1813

It is with great difficulty, that my paralyttic Fingers can hold a Pen. The litterary, the Scientific, the ecclesiastical, the political, the military, the naval Phenomina exhibited by your Country, would afford me abundant Materials, to load every Ship and every Passenger with Letters to you, if I had Eyes and hands to write; and were not restrained by the Consideration, that I could do no good, and possibly and probably much harm.
Jefferson himself, has not more horror, than I have, of this System, of “trying which can do the other the most harm.” Yet Madison himself, has not a more compleat and conscientious Conviction that it is righteous and indispensible, in Us to engage in this Contest and put all Things at Stake in the contest.
The Cause of the Presgang, is one of the most outragious Contempts of the Laws of God and Man that ever was conceived by the human Mind. Nor Machiavils Prince, nor all the Popes of Rome,  ever asserted more impudent and insolent Pretensions than this of pressing Men from foreign Ships. All the Pirates of Antiquity: all the Robbers of Romance cannot produce any Principles or practices more repugnant to the Laws of God or Man, to Religion Morality, Reason Justice, Law of Nature and Nations.
It is the avowed Principle of Achilles and of the Regent Orleans
“Jura negat Sibi lata, nihil non arrogat Armis.” It is worse than the Principle of Cæsar Borgia, the most horrible Monster, if We believe Frederick and Voltaire that “Hell ever vomited upon Earth.”
So think and so feels, your / Father
John Adams.